Ellison v Rochester Gen. Health Sys. (2019 NY Slip Op 03225)





Ellison v Rochester Gen. Health Sys.


2019 NY Slip Op 03225


Decided on April 26, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, CURRAN, AND TROUTMAN, JJ.


569 CA 18-01685

[*1]NAOMI J. ELLISON, AS ADMINISTRATOR OF THE ESTATE OF RICHARD ELLISON, DECEASED, PLAINTIFF-APPELLANT,
vROCHESTER GENERAL HEALTH SYSTEM, ALSO KNOWN AS ROCHESTER GENERAL HOSPITAL, THENDRIX H. ESTRELLA, M.D., DOUGLAS BOPP, ALAN LANGTON, BRIAN SHONITSKY, PATRICK GLENDE AND NICHOLAS TORRES, DEFENDANTS-RESPONDENTS. 


ELLIOTT STERN CALABRESE, LLP, ROCHESTER (DAVID S. STERN OF COUNSEL), FOR PLAINTIFF-APPELLANT.
HARRIS BEACH PLLC, PITTSFORD (SVETLANA K. IVY OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Monroe County (William K. Taylor, J.), entered December 22, 2017. The order granted the motion of defendants for summary judgment and dismissed the amended complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: April 26, 2019
Mark W. Bennett
Clerk of the Court